



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. McNeill, 2020 ONCA 313

DATE: 20200526

DOCKET: C64688 & C64907

Feldman, Tulloch and Jamal JJ.A.

DOCKET: C64688

BETWEEN

Her Majesty the Queen

Respondent

and

Desiree McNeill

Appellant

DOCKET:
    C64907

AND BETWEEN

Her Majesty the Queen

Respondent

and

John Waechter

Appellant

Ryan Heighton, for the appellant
    Desiree McNeill

Andrew Menchynski, for the appellant
    John Waechter

Brendan Gluckman, for the respondent
    Her Majesty the Queen

Heard: December 3, 2019

On appeal from the convictions entered on
    August 1, 2017 by Justice Robert J. Nightingale of the Superior Court of
    Justice, sitting without a jury, and from the sentence imposed on the appellant
    John Waechter on November 17, 2017.

Jamal J.A.:

A.

overview

[1]

If a search warrant authorizes the police to
    seize and examine any cellphone found in a garage used as a hub for drug
    trafficking, must the police obtain a second warrant to examine a seized cellphone
    belonging to someone who was not a target of the investigation? That is a
    central issue raised in these appeals.

[2]

The appellants, John Waechter and Desiree
    McNeill, appeal their convictions of jointly possessing heroin and crystal methamphetamine
    for the purpose of trafficking. The police had Waechter under surveillance for
    suspected drug trafficking. When they executed a search warrant at a garage in
    Cambridge, Ontario, they found Waechter, McNeill, and three other individuals inside,
    together with a large quantity of drugs.

[3]

The search warrant expressly authorized the
    police to seize electronic devices from the garage and to examine them based on
    the drug offences under investigation. The police seized Waechters cellphone directly
    from him. They also seized what they later learned was McNeills cellphone from
    a coffee table near where she was sitting in the garage. A post-seizure
    examination of the phones revealed text messages confirming that both Waechter
    and McNeill were engaged in drug trafficking.

[4]

At trial McNeill applied to exclude the evidence
    found on her phone because she claimed that the police breached her right to be
    secure from unreasonable search or seizure under s. 8 of the
Canadian
    Charter of Rights and Freedoms
. While McNeill conceded that the search warrant
    authorized the police to seize her phone, she argued that the police needed a second
    warrant to examine it, because Waechter, not McNeill, was the target of the
    investigation and only his privacy rights had been weighed by the justice who
    issued the warrant. McNeill was not even known to the police officers
    conducting the investigation when they obtained the warrant. The trial judge rejected
    this argument, admitted the evidence from McNeills phone, and convicted both
    McNeill and Waechter.

[5]

McNeill now appeals the decision to admit the
    evidence from her phone, and both McNeill and Waechter appeal the
    reasonableness of their convictions.

[6]

As I explain below, I have concluded
that the police did not violate McNeills rights under s. 8 of the
Charter
when they examined her phone. The information to obtain (ITO) in support of
    the warrant contained sufficient information to permit the authorizing justice
    to find that there were reasonable and probable grounds to believe that any
    electronic devices found in the garage  including what turned out to be McNeill
s phone 
would contain evidence of the drug
    trafficking offences under investigation. McNeill did not need to be a target
    of the investigation, and the police did not need to obtain a second warrant to
    examine her phone.

[7]

I have also found no basis to challenge the
    reasonableness of the convictions.

The trial judge, acting judicially, could have been satisfied of the
    guilt of McNeill and Waechter as the only reasonable conclusion available on
    the totality of the evidence.

[8]

Waechter had also sought leave to appeal his
    sentence if this court found his convictions on some counts to be unreasonable.
    Because of my conclusion on the reasonableness of the convictions, I need not
    address this issue.

[9]

I would therefore dismiss both appeals.

B.

background

The search warrant

[10]

The Waterloo Police Service obtained a search
    warrant dated November 12, 2015 under s. 11(1) of the
Controlled Drug
    and Substances Act
, S.C. 1996, c. 19 (
CDSA
), authorizing a search
    of a detached garage located on First Avenue and a house on Cedar Street, both
    in Cambridge, Ontario, in relation to the offences of possession for the
    purpose of trafficking heroin and crystal methamphetamine.

[11]

The warrant also authorized the police to search
    for and seize Electronic Devices. The warrants Terms and Conditions expressly
    authorized the police to conduct post-seizure examinations of those devices based
    on the offences set out in this warrant, in relation to the following data:

·

Electronic Communications between September 1,
    2015 and November 12, 2015;

·

Incoming, outgoing, and missed call logs;

·

Audio, video, and still photograph files;

·

Any location services;

·

Data related to the use, ownership, and access
    of the phone; and

·

Data related to the configuration of the mobile
    phone, including internal and external system or program configuration.

The information to obtain the warrant

[12]

The ITO, sworn by Constable Palubiski, set out
    the grounds of the police for seeking the warrant. Based on surveillance and information
    from five confidential informants, the police believed that Waechter was
    trafficking in heroin and crystal methamphetamine from a garage on First Avenue
    and that he was using his mothers home on Cedar Street as a stash house to
    store drugs and cash. The key evidence described in the ITO can be summarized
    as follows:

·

In the summer of 2015, the police began
    investigating Waechter for suspected drug trafficking at an address on Lowrey
    Avenue, Cambridge. The police had him under surveillance and believed that they
    saw him conduct drug transactions at or near this address. On September 1,
    2015, the police executed a search warrant at the Lowrey Avenue address,
    arrested six people (none of whom was Waechter), and seized crystal
    methamphetamine, heroin, crack cocaine, and marijuana.

·

In October 2015, five confidential informants told
    the police that Waechter was trafficking heroin and crystal methamphetamine
    from a trailer or garage at the First Avenue address. This information appeared
    to be corroborated by police surveillance in October and November 2015.

·

In late October 2015, over two days, the police saw
    at least 18 people enter and leave the First Avenue garage after a short time inside.
    Some of these people were known to the police from past drug investigations as
    drug purchasers or addicts. As a result, the police believed that the people
    entering and leaving the garage were buying heroin and crystal methamphetamine
    from Waechter.

·

The police also saw a woman frequenting the
    garage. They believed that she was Waechters drug courier who moved drugs and
    money between the garage and the suspected stash house on Cedar Street.

·

Three of the confidential informants told the
    police that Waechter had one or more cellphones. They gave the police the
    numbers of two of these phones. Officer Palubiski stated that, in his
    experience, drug traffickers use electronic devices to conduct drug deals and
    to store information, including contacts, photographs, videos, and debt lists.
    He believed that Waechter used a cellphone for drug transactions.

The execution of the warrant

[13]

On November 12, 2015, the police executed the
    search warrant at the garage and the Cedar Street residence.
[1]

[14]

The garage was cluttered and messy  a maze of
    furniture, piled drywall, and bicycles. A narrow passageway ran from the front of
    the garage to the back. Because of the clutter, it was hard to see the back of
    the garage from the front.

[15]

The police found Waechter in the front of the
    garage with another individual (who had heroin on him and later pleaded guilty
    to possession for the purpose of trafficking heroin). In the back, in an area
    with two couches and some coffee tables, the police found McNeill (who was
    unknown to the officers) and two others (both of whom have since died). At the
    back of the garage the police also found most of the drugs seized, including:

·

an open small black safe containing three bags
    of heroin (95.38 grams, 8.04 grams, and 13.44 grams), a bag of crystal
    methamphetamine (8.04 grams), empty Ziploc bags, and a weighing scale;

·

a dark grey plastic bag containing two bags of
    heroin (101.77 grams and 100.82 grams);

·

a container of heroin (2.56 grams); and

·

a bag containing crystal methamphetamine (3.83
    grams), a container of heroin (1.06 grams), and Ziploc bags containing
    marijuana (25 grams) and cannabis resin (1.03 grams).

[16]

The street value of the heroin seized was
    between $34,600 and $97,000 and the street value of the crystal methamphetamine
    seized was between $1,024 to $1,281, depending on the weight at which they were
    sold.

[17]

At the back of the garage the police also found
    a large plastic bag containing colostomy bags. When Waechter was arrested, he had
    a colostomy bag attached to him because of a medical condition. In the same
    area the police found Waechters bank statement and wallet, which contained his
    health card and $1,862 cash.

[18]

The police also seized four electronic devices
    from the garage: Waechters cellphone (which he had on him); McNeills
    cellphone (which was on a coffee table in front of the couch where she was sitting,
    but was only confirmed as hers after it was forensically examined); a Samsung
    tablet; and an iPad.

[19]

Post-seizure forensic examinations of McNeill
    and Waechters cellphones revealed text messages  including to each other  that
    undeniably confirmed that both of them were engaged in drug trafficking.

The
voir dire
ruling

[20]

The trial judge dismissed McNeills application
    to exclude her text messages as evidence for an alleged breach of her rights
    under s. 8 of the
Charter
. He ruled that the ITO provided reasonable
    and probable grounds for the warrant, including its Terms and Conditions, which
    authorized the police to conduct a post-seizure examination of any electronic
    device found during the search based on the offences set out in the warrant. He
    also found that the police did not need to specifically identify McNeill as a
    target in the ITO, nor did they need to get a second warrant to search her phone.
    The trial judge therefore found no breach of s. 8.

[21]

He added that, even had he found such a breach, he
    would have admitted the evidence under s. 24(2) of the
Charter
.

The trial decision

[22]

The only issue at trial was whether McNeill and
    Waechter had constructive possession of the drugs; both conceded that, if they
    did, the quantity of drugs found confirmed that their possession was for the
    purpose of trafficking.

[23]

Based on the totality of the evidence, the trial
    judge concluded that the only reasonable inference was that McNeill and
    Waechter jointly possessed the heroin and crystal methamphetamine found in the
    garage for the purpose of trafficking: (i) Waechter conceded, and his text
    messages confirmed, that he had been trafficking drugs from the garage before
    the search; likewise McNeill conceded, and her text messages confirmed, that
    she had been trafficking as recently as the morning of the search; (ii) the drugs
    were found near McNeill and in plain view, with Waechters colostomy bags and
    wallet nearby; (iii) Waechter was observed using what looked like a key to
    enter the garage and text messages between him and McNeill corroborated that he
    had a key to the garage; and (iv) the presence of others did not detract from
    the only reasonable conclusion that McNeill and Waechter were jointly in
    constructive possession of the drugs for the purpose of trafficking.

C.

ANALYSIS

[24]

These appeals raise two main issues. The first issue
    arises only in McNeills appeal; the second issue arises in both appeals:

1.

Did the examination of McNeills cellphone under
    the warrant violate s. 8 of the
Charter
?

2.

Were the convictions of McNeill and Waechter
    reasonable?

[25]

McNeill also argues that, if the examination of
    her cellphone breached s. 8 of the
Charter
, the evidence obtained from
    that examination should have been excluded under s. 24(2). Given my conclusion
    on the first issue, I need not address this argument.

Issue 1: Did the examination of McNeills cellphone under the
    warrant violate s. 8 of the
Charter
?

[26]

McNeills challenge to the search warrant is
    narrow. She concedes that the warrant authorized the police to seize her
    cellphone, but claims that the police infringed her s. 8
Charter
rights
    by examining it after it was seized. She submits that the warrant was unconstitutionally
    overbroad by purporting to authorize a post-seizure examination of
any
electronic device found during the search, because the issuing justice could
    not have been satisfied that there were reasonable grounds to believe that the examination
    of
any

electronic device in the garage would afford evidence of
    the offences. She also claims that the issuing justice did not consider her
    privacy interests when issuing the warrant because she was not a target 
    indeed, the investigating officers did not even know about her until they
    searched the garage.

[27]

McNeill also notes that, in
R. v. Vu
,
    2013 SCC 60, [2013] 3 S.C.R. 657, the Supreme Court held that the search of a
    computer requires specific pre‑authorization. To be consistent with
Vu
,
    she says that the police should have obtained a second warrant to forensically
    examine her phone, a two-step procedure mentioned in
Vu
itself. She also
    asserts, more broadly, that this is now constitutionally required whenever cellphones
    of unknown ownership are seized: a first warrant to seize a cellphone; and a
    second warrant to forensically examine it.

[28]

As I will explain, I do not accept this
    submission. I will first address the standard of review of the issuance of the
CDSA
warrant. I will then explain why the issuing justice could find that the ITO
    provided reasonable and probable grounds to authorize a forensic examination of
    any electronic device found during the search of the garage, including
    McNeills cellphone; why the ITO did not need to identify McNeill specifically
    as a target; and why a second warrant or two-step procedure was not
    constitutionally required in this case.

(a)

The standard of review for the issuance of the
CDSA
search warrant

[29]

McNeill asserts that the warrant was unconstitutionally
    overbroad on its face by purporting to authorize the post-seizure examination
    of any cellphone found during the search of the garage. She also asserts that
    the date range (September 1, 2015 to November 12, 2015) in the warrants Terms
    and Conditions for the search of electronic communications was arbitrary and
    overbroad. These arguments require consideration of the standard of review for
    a facial challenge to a search warrant.

[30]

As stated in
R. v. Sadikov
, 2014 ONCA 72, 305 C.C.C. (3d) 421, at para. 37, [a] facial
    validity challenge requires the reviewing judge to examine the ITO and to
    determine whether, on the face of the information disclosed there, the justice
could
have issued the warrant (emphasis
    in original). This requires the reviewing judge to consider: (i) the statutory
    threshold for issuing the warrant; and (ii) whether the issuing justice could
    have concluded that this threshold was met.

[31]

Here, the warrant was issued under s. 11(1) of
    the
CDSA
. This provision provides that, on
ex parte
application, a justice who is satisfied by information on oath that there are
    reasonable grounds to believe that a controlled substance or any thing that
    will afford evidence of an offence under the
CDSA
is in a place may
    issue a warrant authorizing a peace officer to search the place for such
    controlled substance or thing and to seize it.

[32]

The standard of reasonable grounds to believe does
    not require proof on a balance of probabilities, but rather only a credibly-based
    probability:
Hunter v. Southam Inc.
, [1984] 2 S.C.R. 145, at p. 167;
Sadikov
, at para. 81. The ITO must provide reasonable grounds to believe that
    an offence has been committed and that there is evidence to be found at the
    place of the proposed search.  If the inferences of criminal conduct and
    recovery of evidence are reasonable on the facts disclosed in the ITO, the
    warrant could be issued:
Sadikov
, at para. 81; see also
R. v. Jacobson
(2006), 207 C.C.C. (3d) 270 (Ont. C.A.), at para. 22.

[33]

In making this evaluation, the issuing justice
    considers the ITO as a whole, in a common sense, practical, non-technical way,
    and may draw reasonable inferences from its contents:
Sadikov
, at para. 82;
Vu
, at para. 16. The record on a facial
    challenge is limited to the ITO:
Sadikov
, at para. 37;
R. v. Wilson
, 2011 BCCA 252, 272 C.C.C. (3d) 269, at para. 39.

[34]

A court later reviewing the issuance of a warrant
    does not substitute its opinion for that of the issuing justice. It instead asks
    whether there was reliable evidence that might reasonably be believed on the
    basis of which the warrant could  not would  have issued:
Sadikov
, at para. 84;
R. v. Morelli
, 2010 SCC 8, [2010] 1 S.C.R.
    253, at para. 40; and
R. v. Araujo
, 2000 SCC 65, [2000] 2 S.C.R. 992, at para. 54. This involves the
    reviewing court asking whether there is sufficient credible and reliable
    evidence to permit a justice to find reasonable and probable grounds to believe
    that an offence has been committed and that evidence of that offence would be
    found at the specified time and place of search:

Sadikov
, at para. 84;
Morelli
, at para. 40.

[35]

I now turn to apply this standard to the ITO in this case.

(b)

Could the issuing justice have found that the ITO provided
    reasonable and probable grounds to examine any electronic device found in the
    garage?

[36]

There is no debate that
Vu
requires the
    police to have specific, prior authorization to search a computer. The issue is
    whether the ITO
provided constitutionally sufficient
    grounds to support the search of any
electronic device found in the garage,
    including McNeills cellphone. In other words, was the warrant constitutionally
    sound? The answer is found in the record. To understand why this is so, it is
    worth recapping the salient parts of the Supreme Courts ruling in
Vu
.

[37]

In
Vu
, the Supreme Court updated the
    traditional legal framework for search and seizure to protect the unique
    privacy interests raised by computer searches, including searches of
    cellphones. Cromwell J., writing for the Court, ruled that computers are unlike
    physical receptacles, such as cupboards or filing cabinets, which can be
    searched under a search warrant authorizing the search of a place, without
    specific, prior authorization to search the particular receptacle. Computer
    searches create particular privacy concerns that call for specific prior
    authorization: at paras. 2, 39, 48, 51. These privacy concerns arise because of
    the immense amount of personal information that computers can store, often
    automatically generated and retained even after a user thinks it is destroyed,
    and often shared by different users and stored almost anywhere in the world: at
    paras. 40-45.

[38]

Cromwell J. therefore held, at para. 2, that [o]ne
    cannot assume that a justice who has authorized the search of a place has taken
    into account the privacy interests that might be compromised by the search of
    any computers found within that place. Cromwell J. explained that this reality
    imposes a requirement of specific, prior authorization for computer searches,
    at para. 3:

In practical terms, the requirement of
    specific, prior authorization means that if police intend to search computers
    found within a place with respect to which they seek a warrant, they must
    satisfy the authorizing justice that they have reasonable grounds to believe
    that any computers they discover will contain the things they are looking for
. If, in the course of a warranted search, police come across a
    computer that may contain material for which they are authorized to search but
    the warrant does not give them specific, prior authorization to search
    computers, they may seize the device but must obtain further authorization
    before it is searched. [Emphasis added.]

[39]

The relevant principles from
Vu

were reiterated by this court in
R. v. Nero
, 2016 ONCA 160, 334 C.C.C. (3d)
    148, at paras. 158-59:

A computer search requires specific
    pre-authorization. What this means is that if police intend to search computers
    or mobile communication devices found within a place with respect to which they
    seek a warrant, they must satisfy the authorizing justice, by information on
    oath, that they have reasonable grounds to believe that any computer or other
    mobile communication device they discover will contain the things for which
    they are looking:
Vu
, at
    paras. 3, 24.

It follows from this requirement of
    pre-authorization that the ITO must contain sufficient information to permit
    the authorizing justice to find that there are reasonable grounds to believe
    that any computers or communications devices they discover on execution of the
    search will contain what they seek:
Vu
, at paras. 3, 48.

[40]

The trial judge here applied these principles in evaluating the
    constitutional and statutory sufficiency of the ITO. He found that the ITO
    contained sufficient credible and reliable evidence to provide reasonable and
    probable grounds to believe that an offence had been committed and that
    evidence of that offence would be found on any electronic devices in the
    garage. As he explained:

[T]he ITO in this case contains sufficient
    information to establish a reasonably grounded belief that a search of cell
    phones found in the garage premises would contain evidence relevant to
    establish the listed drug offences. The [affiant], Officer Palu[b]iski,
    described the basis for his belief regarding the participation of Mr. Waechter
    and his drug sales of heroin and crystal meth from reliable informants, recent
    surveillance confirming his being involved in drug sales and also confirmed the
    evidence from informants regarding the usage by Mr. Waechter of two phones both
    of which were likely cell phones to conduct his drug business.

[41]

I agree that the ITO contained sufficient information to permit the
    issuing justice to find that there were reasonable grounds to believe that any
    electronic devices found in the garage would provide evidence of drug
    trafficking. In particular:

1.

The police had Waechter under surveillance since the summer of 2015, believed
    that they had seen him engage in drug trafficking at another location, and had found
    evidence of drug trafficking during a search of that location;

2.

Five confidential informants mentioned in the ITO told the police that
    Waechter was trafficking in
heroin and crystal
    methamphetamine, four of whom also mentioned that he was trafficking from the First
    Avenue location;

3.

During their surveillance the police had watched Waechter interact
    with known drug addicts in what appeared to be drug transactions, with many
    people going back and forth from the garage. They had also seen him engage with
    someone they suspected to be a female drug courier;

4.

Three confidential informants advised the police that Waechter had
    one or more cellphones and gave the police the phone numbers; and

5.

The officer who swore the ITO explained that, in his experience, drug
    dealers use cellphones to do drug deals, store contacts, and other drug-related
    information.

[42]

Cumulatively, this evidence provided reasonable and probable grounds
    for the issuing justice to have authorized a post-seizure examination of any
    electronic devices found in the garage.

[43]

McNeill also asserts that the date range in the Terms and Conditions of
    the warrant for the search of electronic communications  from September 1,
    2015 to November 12, 2015  was arbitrary and overbroad. She asserts that the
    ITO did not provide reasonable grounds to believe that relevant electronic
    evidence would be found as far back as September 1, 2015.

[44]

I do not accept this submission. The end date, November 12, 2015, was
    when the warrant was executed at the garage. The earlier date, September 1,
    2015, was when the police executed a search warrant at the Lowrey Avenue
    address, where the police believed Waechter had formerly trafficked and where
    they had found drugs and arrested six people. It could reasonably be assumed
    that after this date Waechter moved his drug trafficking activities elsewhere. Evidence
    related to the move and to Waechters new trafficking operation from the garage
    could reasonably be expected to be found in Waechters electronic communications
    in September 2015. The date range was therefore neither arbitrary nor
    overbroad.

(c)

Did the ITO need to identify McNeill as a target?

[45]

McNeill, however, says that the ITO needed to be
    more specific to justify a post-seizure examination of her phone. She asserts
    that the issuing justice did not consider her specific privacy interests at the
    time of issuing the warrant because the ITO never mentioned her. She was not a
    target of the investigation and was unknown to the investigating officers before
    they searched the garage.

[46]

I do not accept this submission. The ITO did not
    need to mention McNeill or identify her specifically as a target for the
    warrant to authorize a search of her phone (though it should have done so had
    such evidence been available). McNeills argument reflects a misconception of
    the statutory requirement for the warrant and the reasonable grounds standard. The
    police did not have to link the electronic devices to any specific target, but rather
    to the offences under investigation. Section 11(1)(d) of the
CDSA
requires the police to demonstrate reasonable grounds to believe that the
    thing sought will afford evidence
in respect of an offence under this
    Act
 (emphasis added). This provision does not require the police to show
    reasonable grounds to believe that the thing will afford evidence about a
    specific target or named suspect.

[47]

Put another way, a search warrant is an
    investigative tool that should be used to unearth as much evidence as constitutionally
    possible about the suspected offence, rather than just evidence that incriminates
    a particular target because that can lead to prosecutorial tunnel vision. As
    Major J. explained in
CanadianOxy Chemicals Ltd. v. Canada (Attorney
    General)
, [1999] 1 S.C.R. 743, at paras. 15, 24:

On a plain reading, the phrase evidence with
    respect to the commission of an offence is a broad statement, encompassing all
    materials which might shed light on the circumstances of an event which appears
    to constitute an offence. The natural and ordinary meaning of this phrase is
    anything relevant or rationally connected to the incident under investigation,
    the parties involved, and their potential culpability falls within the scope of
    the warrant.



It is important
    that an investigation unearth as much evidence as possible. It is antithetical
    to our system of justice to proceed on the basis that the police, and other
    authorities, should only search for evidence which incriminates their chosen
    suspect. Such prosecutorial tunnel vision would not be appropriate
: see
The Commission on Proceedings Involving Guy Paul Morin:
    Report
, vol. 1 (1998),
per
the Honourable F. Kaufmann at pp.
    479-82. [Emphasis added.]

[48]

Here, whether or not any electronic device found
    in the garage belonged to Waechter,
the ITO provided
    evidence supporting a credibly-based probability that any electronic device, if
    found in the garage  a suspected hub of drug trafficking  would afford
    evidence of the drug trafficking offences identified in the warrant
.

[49]

This evidence included, in particular, information
    from multiple confidential informants that Waechter used cellphones to do drug
    deals; that Waechter was suspected of trafficking drugs from the garage; that many
    suspected drug purchasers (at least 18 of them over just two days in late
    October 2015) were seen going into and out of the garage for what were believed
    to be drug transactions; and that a suspected female drug courier was believed
    to be transporting drugs or cash to and from the garage.

[50]

It is a reasonable inference that, if Waechter
    used cellphones to do drug deals, the cellphones of those with whom he conducted
    drug deals would also contain evidence of drug trafficking. Because the garage
    was a suspected drug trafficking hub, and nothing else, it was similarly
    reasonable to infer from the information provided that anyone inside the garage
    (to whom any of the seized cellphones would belong) was also involved in drug
    trafficking, whether as seller, buyer, supplier, or courier.

[51]

This evidence was therefore sufficient to
    establish reasonable grounds to believe that the electronic devices of any
    persons in the garage would contain evidence of the offences under
    investigation, thereby justifying extending the warrant to cover any cellphone
    found in the garage, no matter whose. The evidence in the ITO was not limited
    to Waechter and the warrant did not target only him, but rather targeted the
    offences under investigation.

[52]

The issuing justice was therefore not required
    to consider the specific privacy interests of McNeill, who was then unknown to
    the police. The issuing justice was, however, required to consider the privacy
    interests of the class of persons whose cell phones might be seized from the
    garage and examined in investigating the offences at issue. Here, in view of
    the information presented in the ITO, I am satisfied that the issuing justice
    did so.

(d)

Were the police constitutionally required to
    seek a second warrant?

[53]

Lastly, relying on
Vu
, McNeill asserts
    that the police were constitutionally required to seek a second warrant to
    examine her phone even if it was lawfully seized under the warrant.

[54]

I do not agree with this submission.

[55]

I first note that, for a search warrant to
    extend to computers,
Vu
does not require the police to specifically identify
    in advance each computer to be searched. The police do not even need to have reasonable
    grounds to believe that any computers will be found in the place. The police
    only need to have reasonable grounds to believe that any computers they
    discover will contain the things they are looking for. As Cromwell J. for the
    Court explained in
Vu
, at paras. 48-49:

Specific, prior authorization means, in
    practical terms, that if police intend to search any computers found within a
    place they want to search, they must first satisfy the authorizing justice that
    they have reasonable grounds to believe
that any computers they discover
    will contain the things they are looking for. They need not, however, establish
    that they have reasonable grounds to believe that any computers will be found
    in the place
, although they clearly should disclose that if it is the case.

If police come across a computer in the course
    of a search and their warrant does not provide
specific authorization to
    search computers
, they may seize the computer (assuming it may reasonably
    be thought to contain the sort of things that the warrant authorizes to be
    seized), and do what is necessary to ensure the integrity of the data. If they
    wish to search the data, however, they must obtain a separate warrant.
    [Emphasis added.]

[56]

As I have discussed above, in my view, the ITO
    met this standard, and therefore provided constitutionally sufficient grounds
    to support the search of any electronic devices found in the garage.

[57]

In support of her argument that the police
    needed a second warrant to search her phone, however, McNeill relies on
    Cromwell J.s comments in
Vu
that, in some cases, authorizing justices
    may find it practical to impose conditions when police first request
    authorization to search, or might prefer a two-stage approach where they
    would first issue a warrant authorizing the seizure of a computer and then have
    the police return for an additional authorization to search the device seized:
    at para. 62. But I note that these comments are framed in terms of what an
    issuing justice may find practical or what they might prefer. They do not,
    on their face, impose a constitutional requirement.

[58]

In this case, while the issuing justice could
    have authorized a seizure of any electronic devices from the garage and then required
    the police to return for a second warrant to search any such devices, this
    approach was not constitutionally mandated. That is because, as I have
    explained above,
the ITO in this case contained sufficient
    information to permit the issuing justice to find that there were reasonable
    grounds to believe that any electronic devices found in the garage would
    provide evidence of drug trafficking. Because of the evidence in the ITO, a one-stage
    approach was constitutionally sufficient in this case.

[59]

The search of McNeills cellphone was conducted
    in accordance with the Terms and Conditions of the warrant and the evidence
    obtained related to the offences specified in the warrant. This was not a case
    where the police lawfully searched an electronic device pursuant to a valid
    warrant for one offence and discovered evidence of another: see e.g.,
R. v.
    Jones
, 2011 ONCA 632, 107 O.R. (3d) 241. Different circumstances may
    require a further warrant to comply with s. 8 of the
Charter
.

Conclusion

[60]

In conclusion, McNeills rights under s. 8 of the
Charter

were not
    infringed. In light of the information in the ITO, the warrant was not
    constitutionally overbroad for permitting the police to examine any cellphone
    found during the search of the garage. McNeill did not need to be named in the
    ITO as a target of the investigation for the warrant to authorize the police to
    examine her phone, nor in this case did the police require a second warrant to do
    so.

[61]

In his reasons, the trial judge explained that even
    if he was wrong in finding no breach of McNeills s. 8
Charter
rights,
    he still would have admitted the evidence under s. 24(2). Because I would find
    no breach of s. 8, I need not address s. 24(2).

Issue 2: Were the convictions of McNeill and Waechter reasonable?

[62]

The trial judge found that the only reasonable
    inference from the totality of the evidence was that both McNeill and Waechter
    were guilty of the joint possession of heroin and crystal methamphetamine for
    the purpose of trafficking. Because neither McNeill nor Waechter had drugs in their
    personal possession, the trial judge relied on their joint constructive
    possession of the drugs in the garage. Constructive possession is where a
    person knowingly has anything in any place, whether or not that place belongs
    to or is occupied by him, for the use or benefit of himself or of another
    person:
Criminal Code
, R.S.C., 1985, c. C-46, s. 4(3)(a)(ii). Joint
    possession is where one of two or more persons, with the knowledge and consent
    of the rest, has anything in his custody or possession, in which case it
    shall be deemed to be in the custody and possession of each and all of them:
Criminal
    Code
, s. 4(3)(b).

[63]

As noted, in finding joint constructive
    possession the trial judge relied on the following evidence: (i) Waechter
    conceded, and his text messages confirmed, that he had been trafficking drugs
    from the garage before the search; likewise McNeill conceded, and her text messages
    confirmed, that she had been trafficking as recently as the morning of the
    search; (ii) the drugs were found near McNeill and were in plain view, with Waechters
    colostomy bags and wallet nearby; (iii) Waechter was observed using what
    looked like a key to enter the garage and text messages between him and McNeill
    corroborated that he had a key to the garage; and (iv) the presence of others
    did not detract from the only reasonable conclusion that McNeill and Waechter
    were jointly in constructive possession of the drugs for the purpose of
    trafficking from the garage.

[64]

Both McNeill and Waechter now argue that their
    convictions were unreasonable and unsupported by the evidence.

[65]

An appellate court can set aside a verdict where
    the verdict is unreasonable, unsupported by the evidence, or both:
Criminal
    Code
, s. 686(1)(a)(i);
R. v. Lights
, 2020 ONCA 128, at para. 29.
    This may occur where a properly instructed jury or judge could not reasonably
    have rendered the verdict, or where the trial judge has drawn inferences or
    made findings of fact that are plainly contradicted by the evidence or
    incompatible with evidence that is not otherwise contradicted or rejected:
Lights
,
    at paras. 30-31; see also
R. v. R.P.
, 2012 SCC 22, [2012] 1 S.C.R.
    746, at para. 9.

[66]

In evaluating the reasonableness of the verdicts,
    I am mindful of the limited grounds for appellate intervention in a wholly or
    largely circumstantial case such as this. It is not this courts role to retry
    the case. Rather, it is the role of the trier of fact to decide whether the
    evidence, when considered in light of human experience and the evidence as a
    whole and the absence of evidence, excluded all reasonable inferences other
    than guilt:
R. v. Villaroman
, 2016 SCC 33, [2016] 1 S.C.R. 1000, at
    para. 69.

[67]

The question for the appellate court is thus
    whether the trier of fact, acting judicially, could reasonably be satisfied
    that the accuseds guilt was the only reasonable conclusion available on the
    totality of the evidence:
Villaroman
, at para. 55. It is
    fundamentally for the trier of fact to decide whether another way to view the
    case is reasonable enough to raise a doubt, and to draw the line that separates
    reasonable doubt from speculation:
Villaroman
, at paras. 56, 71; see
    also
Lights
, at paras. 36-39.

(a)

McNeill

[68]

McNeill argues that the trial judge erred in
    finding that the drugs found in the garage were in her constructive possession.
    She says that the trial judge conflated her knowledge of the presence of the drugs
    in the garage with the required element of her control over them. She also says
    that it was a reasonable inference that she was a low-level drug dealer who merely
    bought her drugs from Waechter. She says that she was just a visitor to the
    garage, one of many.

[69]

When viewed through the lens of appellate
    review, I would not accede to McNeills argument. Her argument amounts to
    saying that she was simply in the wrong place at the wrong time, and ignores
    the totality of the evidence, including her presence close to the drugs in the
    open at the back of the garage; her text messages confirming that she was
    engaged in drug trafficking (including that very day); and her text messages to
    and from Waechter that suggested a joint trafficking operation. Nor did the presence
    of others in the garage undercut the trial judges basis to be satisfied that
    the only reasonable conclusion was that both McNeill and Waechter were drug trafficking
    from the garage, even though, as the trial judge noted, they were perhaps
    doing so with others.

[70]

I therefore see no basis to interfere with
    McNeills conviction.

(b)

Waechter

[71]

In a similar vein, Waechter argues that the
    trial judge acted unreasonably in inferring his knowledge of the presence of
    the drugs at the back of the garage from the drugs being in plain view, as he
    was at the front of the garage, and anyway most of the drugs were hidden from
    sight. Waechter acknowledges that his text messages confirm that he was engaged
    in drug trafficking, but argues that the last such message from his phone was on
    November 2, 2015  a full 10 days before the search. By contrast, he notes,
    McNeill continued sending messages related to drug trafficking until shortly
    before her arrest.

[72]

I would not give effect to this argument. There
    was plenty of evidence on which the trial judge could be satisfied that Waechters
    guilt for possession of heroin and crystal methamphetamine for the purpose of trafficking
    was the only reasonable conclusion available on the totality of the evidence: Waechters
    colostomy bags were found near the drugs; his text messages confirmed that he
    had been drug trafficking from the garage; he had texted a drug purchaser that
    he was staying in the garage, and that the garage was home; and McNeills texts
    to Waechter likewise noted that she was locking your [i.e., Waechters] door
    to the garage and suggested that Waechter had a key to the garage
    (corroborating observations made during the police surveillance).

[73]

The trial judge was also entitled to infer Waechters
    knowledge of the presence of the drugs at the back of the garage, and his control
    over them, even though he was at the front of the garage when the search began.
    The trial judge knew that the drugs were not in a clear container or baggie, but
    emphasized that [t]here was no attempt to hide or obstruct the drugs or the
    drug paraphernalia from view. In short, the trial judge found that the drugs
    were out in the open, in full view, a factor that he could consider as relevant
    to Waechters knowledge. He could certainly conclude that the only reasonable
    inference on the totality of the evidence was that Waechter was guilty as
    charged.

[74]

I therefore see no basis to interfere with Waechters
    conviction either.

D.

disposition

[75]

For these reasons, I would dismiss both appeals.

Released: May 26, 2020 (K.F.)

M.
    Jamal J.A.

I
    agree. K. Feldman J.A.

I
    agree. M. Tulloch J.A.





[1]
At the Cedar Street residence, the police seized a digital scale
    and Waechters cellphone bill.


